TYSON, J.-
'Since the decision in Crosby v. Hutchinson, 53 Ala. 5, it has been uniformly held that the judgment of a trial court can not be reversed for its: refusal to give a charge asked, unless it appears that it was asked in writing as the statute, ('Code, § 3328), requires. This is upon the familiar principle that, all reasonable intendments must be indulged to support the judgment of a court of general jurisdiction, and that unless error is affirmatively shown by the record, no reversal can be had.
*85Tlie several charges refused, to defendant are not shown to have been in writing. This, of itself, justified their refusal, and we can not consider them. — Wheless v. Rhodes, 70 Ala. 419; Ricketts v. Birmingham St. Railway Co., 85 Ala. 600; Walker v. State, 91 Ala. 76; Bellinger v. State, 92 Ala. 86; Foxworth v. Brown, 114 Ala. 299.
The charge given at the. request of the1 solicitor is not shown not to have been in writing. Applying the same rule of presumption, we are constrained to bold that it was requested in writing, the contrary not affirmatively appearing, 14 properly hypothesized the facts and asserted a correct proposition of law.— Woodbury v. State, 69 Ala. 242; Sandy v. State, 60 Ala. 58.
Affirmed.